


109 HR 5408 IH: To urge the Government of the Republic of Armenia to

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5408
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Ms. McCollum of
			 Minnesota (for herself and Mr.
			 Oberstar) introduced the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To urge the Government of the Republic of Armenia to
		  resolve the murder case of Joshua Haglund, a United States citizen, in Yerevan,
		  Armenia, and to fund scholarships at the University of Minnesota in the memory
		  of Joshua Haglund for study abroad and diversity training.
	
	
		1.Short titleThis Act may be cited as the Joshua
			 Haglund Justice and Peace Act of 2006.
		2.FindingsCongress finds the following:
			(1)On May 17, 2004,
			 Joshua Haglund, a resident of Shoreview, Minnesota, was brutally murdered at
			 the age of 33 in Yerevan, Armenia, where he was teaching English at the Valeri
			 Brusov Yerevan State Linguistic University as part of the Department of
			 State-sponsored English Language Fellows Program.
			(2)Joshua Haglund was
			 a graduate of the University of Minnesota, Twin Cities, and earned a Master’s
			 of Education degree from the University of Toronto in Second Language
			 Education.
			(3)Joshua Haglund
			 dedicated his life to cross-cultural understanding, becoming an educator who
			 invested his energy and commitment to students in the United States, Japan,
			 India, Puerto Rico, Thailand, and Armenia.
			(4)The murder of Joshua Haglund in Yerevan,
			 Armenia, remains unresolved after two years despite an ongoing criminal
			 investigation by Armenian authorities, the support of the United States Embassy
			 in Yerevan, and the tireless efforts of the Haglund family to pursue
			 justice.
			(5)The United States
			 Embassy in Armenia and the Federal Bureau of Investigation continue to monitor
			 the investigation into the murder of Joshua Haglund, and have encouraged
			 Armenian authorities to identify, arrest, and convict the perpetrator of this
			 heinous crime.
			(6)In honor of Joshua
			 Haglund’s life and to continue his legacy of opportunity, hope, and friendship
			 through global education and cross-cultural understanding, his family and
			 friends have established the Joshua Haglund Memorial Peace Scholarship Fund at
			 the University of Minnesota.
			3.Statements of
			 CongressCongress—
			(1)urges the Secretary
			 of State to express the serious concern of Congress to the appropriate
			 representatives of the Government of the Republic of Armenia for the lack of
			 progress in achieving justice in the unresolved murder of Joshua Haglund;
			 and
			(2)calls on the Government of the Republic of
			 Armenia to continue pursuing the investigation into the death of Joshua
			 Haglund, in cooperation with United States Government officials, and to use all
			 appropriate means to achieve justice in the death of Joshua Haglund.
			4.Report to
			 CongressNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to Congress a report on the status of the investigation into the death
			 of Joshua Haglund.
		5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Education $250,000 for fiscal
			 year 2007 to fund the Joshua Haglund Memorial Peace Scholarship Fund at the
			 University of Minnesota for the purpose of funding study abroad scholarships
			 and diversity training to further encourage Joshua Haglund’s vision of
			 compassion, peace, and community service.
		
